Citation Nr: 1039276	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  05-28 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as a disorder other than posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at 
Law


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to October 
1968.

This matter was last before the Board of Veterans' Appeals 
(Board) in January 2010, on appeal from a November 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  The Board, in pertinent 
part, denied entitlement to service connection for PTSD.    

The Veteran subsequently appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  The Veteran 
and VA filed a Joint Motion for Remand with the Court.  In a July 
2010 Order, the Court determined that the Board had denied the 
Veteran entitlement to service connection for a psychiatric 
disorder other than PTSD as part of the January 2010 denial of 
service connection for PTSD.  The Court vacated the Board's 
decision solely in respect to the denial of entitlement to 
service connection for a psychiatric disorder other than PTSD.  
The Court remanded that claim to the Board for compliance with 
the instructions in the Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Board presently undertakes no review of the Veteran's claim 
for service connection.

In August 2010, the Veteran's representative filed a statement 
with the Board in order to request a videoconference hearing.  
The Board notes that the Veteran has not previously been provided 
a hearing.  As the Veteran, through his representative, has 
requested a hearing before a Veterans Law Judge, but none has 
been scheduled, he is entitled to a hearing before the Board as a 
matter of right. 38 C.F.R. § 20.700(a) (2009).  As the Veteran 
has requested a videoconference conducted from the RO, his claims 
file must be returned to the AOJ on remand. 38 C.F.R. §§ 19.9, 
20.704 (2009).

Accordingly, the case is REMANDED for the following action:


(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The RO/AMC must schedule the Veteran for a 
videoconference hearing at the RO, before a 
Veterans Law Judge sitting in Washington, 
D.C. at earliest opportunity pertaining to 
the matter on appeal.  Notify the Veteran of 
the date, time, and location of this 
hearing.  Place a copy of the notification 
letter in the claims file.  A transcript of 
this hearing must be associated with the 
claims file.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).




(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



